Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application filed on May 16th, 2022, which claims 1-20 have been presented for examination.

       Status of Claim
2.	Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 8 and 11 are presented in independent form.

    Priority
3.	This application is a CON of 16/721,913 filed on 12/19/2019 PAT 11340877 which claims benefit of 62/782,009 filed on 12/19/2018.

   Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

			Abstract Objections
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
Abstract, line 1, recites the phase “Exemplary embodiments of the invention”
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
7.	Claims 1, 7, 9 and 11 are objected to because of the following informalities:  
Claim 7 recites the limitation "the respective target hardware node" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the communication channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a target hardware node" in lines 7-8.  This limitation should be changed to –target hardware nodes---.
Claims 1 and 11 recite the limitations “a processing system” and “the processing system”.  Those limitations/elements should be changed to –a computer or a hardware device – and –the computer or the hardware device --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “...detecting message types that may traverse each channel from one target node to another”, in line 10 renders the claim indefinite since it is not clear.  “...may traverse...” is as optional term recited as traverse each channel or not traverse each channel.
Claims 9-10 are also rejected under 112(b) as depending on upon rejected claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1, 3, 7, 11, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a1)/102(a)(2) as being anticipated by Sankaran et al. (US Pub. No. 2019/0347125 A1 (WO 2018/125250 A1) – IDS filed on 05/16/2022).

Regarding claim 1. 
Sankaran discloses
A method, the method comprising: 
identifying, by a processing system comprising a processor, an individual component (program phase detector 313 receives a code fragment, and identifies one or more characteristics of the code fragment to determine whether the corresponding program phase of execution is best characterized as serial, data parallel, or thread parallel— See paragraphs [0016 and 0105]) from among a plurality of components in a target system as an identified component of a plurality of identified components (identifies corresponding characteristics that indicate the workload associated with the code fragment may be better suited for processing on a different processing element — See paragraphs [0181-0182]); 
mapping, by the processing system, each one of the identified components to respective ones of a target hardware node (The heterogeneous scheduler then maps code fragments of each thread, dynamically and transparently (e.g., to a user and/or an OS), to the most suitable type of processing element, thereby potentially avoiding the need to build hardware for legacy architecture features, and potentially, the need to expose details of the microarchitecture to the system programmer or the OS — See paragraph [0228, 0233-0234 and 0242]); 
generating, by the processing system, intermediate code for each respective one of the target hardware nodes (The code fragment may be in the form of any number of source code representations, including, for example, machine code, an intermediate representation, bytecode, text based code (e.g., assembly code, source code of a high-level language such as C++), etc. Heterogeneous scheduler 101 presents a homogeneous multiprocessor programming model (e.g., such that all threads appears as if they are executing on a scalar core to a user and/or operating system and determines a workload type (program phase) for the received code fragment, selects a type of processing element (scalar, out-of-order (OOO), single instruction, multiple data (SIMD), or accelerator) — See paragraph [0162 and 0186]); 
generating, by the processing system, serialization code for each respective communication interface between the target hardware nodes (various different arrangements of processing elements may be utilized.  In some implementations, the heterogeneous scheduler 101 translates or interprets the received code fragment or a portion thereof into a format corresponding to the selected type of processing element. — See paragraph [0162]); 
transmitting, by the processing system, the respective intermediate codes to each one of the target hardware nodes (transmit the code fragment to one of the plurality of heterogeneous processing elements for execution based at least in part on the determined phase— See paragraph [1256]); and 
transmitting, by the processing system, respective serialization codes to each communication interface of the target hardware nodes (a multiprotocol link allows a first entity (such as a heterogeneous scheduler) to communicate with a multitude of devices using a protocol associated with the communication – See paragraphs [0053 and 0055]).

Regarding claim 3, the method of claim 1, 
Sankaran discloses 
wherein the identifying comprises identifying data dependencies between code paths in the target system (the heterogeneous scheduler determines if there is parallelism in the code fragment (e.g., is the code fragment in a serial phase or a parallel phase), for example, based on detected data dependencies – See paragraph [0239]).

Regarding claim 7, the method of claim 1, 
Sankaran discloses
wherein the method further comprises transforming the respective intermediate codes into a format of the respective target hardware node (a heterogeneous scheduler may include one or more converters to process received code fragments and generate corresponding native encodings for the target processing elements. For example, the heterogeneous scheduler may include a translator to convert machine code of a first type into machine code of a second type and/or a just-in-time compiler to convert an intermediate representation to a format native to the target processing element – See paragraph [0186]).

Regarding claim 11. 
Sankaran discloses
A system (system – See Fig. 1), comprising: 
a processing system including a processor (processor including cores – See Fig. 1); and 
a memory (shared memory – See Fig. 1), coupled to the processing system, that stores executable instructions and that, when executed by the processing system, facilitate performance of operations, comprising: 
identifying an individual component from among a plurality of components in a target system as an identified component of a plurality of identified components (program phase detector 313 receives a code fragment, and identifies one or more characteristics of the code fragment to determine whether the corresponding program phase of execution is best characterized as serial, data parallel, or thread parallel— See paragraphs [0016 and 0105].  Identifies corresponding characteristics that indicate the workload associated with the code fragment may be better suited for processing on a different processing element — See paragraphs [0181-0182]); 
mapping each one of the identified components to respective ones of a target hardware node (The heterogeneous scheduler then maps code fragments of each thread, dynamically and transparently (e.g., to a user and/or an OS), to the most suitable type of processing element, thereby potentially avoiding the need to build hardware for legacy architecture features, and potentially, the need to expose details of the microarchitecture to the system programmer or the OS — See paragraph [0228, 0233-0234 and 0242]; 
generating serialization code for each respective communication interface between transmitting, by the processing system, respective serialization codes to each communication interface of the target hardware nodes (various different arrangements of processing elements may be utilized.  In some implementations, the heterogeneous scheduler 101 translates or interprets the received code fragment or a portion thereof into a format corresponding to the selected type of processing element. — See paragraph [0162].  A multiprotocol link allows a first entity (such as a heterogeneous scheduler) to communicate with a multitude of devices using a protocol associated with the communication – See paragraphs [0053 and 0055]).
Regarding claim 13, recites the same limitations as rejected claim 3 above.

Regarding claim 16, the system of claim 11, 
Sankaran discloses
wherein the operations further comprise generating intermediate code for each respective one of the target hardware nodes (The code fragment may be in the form of any number of source code representations, including, for example, machine code, an intermediate representation, bytecode, text based code (e.g., assembly code, source code of a high-level language such as C++), etc. Heterogeneous scheduler 101 presents a homogeneous multiprocessor programming model (e.g., such that all threads appears as if they are executing on a scalar core to a user and/or operating system and determines a workload type (program phase) for the received code fragment, selects a type of processing element (scalar, out-of-order (OOO), single instruction, multiple data (SIMD), or accelerator) — See paragraph [0162 and 0186]); 

Regarding claim 17, recites the same limitations as rejected claim 7 above.

Regarding claim 18, the system of claim 16, 
Sankaran discloses
wherein the operations further comprise transmitting the respective intermediate codes to each one of the target hardware nodes (transmit the code fragment to one of the plurality of heterogeneous processing elements for execution based at least in part on the determined phase -- See paragraph [1256]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran as applied to claims 1 and 11 above, and further in view of Allen (US Patent No. 9,448,820 B1 – herein after Allen).

Regarding claim 2, the method of claim 1, 
Allen discloses
wherein the identifying comprises identifying message-passing boundaries between code paths in the target system (Distributed applications that may exhibit non-determinism and distributed message passing may create numerous variant code paths that can grow exponentially in terms of the number of program statements. Traditional analysis may thus be infeasible to complete in a reasonable amount of time and within reasonable cost constraints – col. 12, lines 17-32).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Allen’s teaching into Sankaran’s invention because incorporating Allen’s teaching would enhance Sankaran to enable to examine many or all code paths of the application as suggested by Allen (col. 12, lines 17-32 and col. 18, lines 45-59).
Regarding claim 12, recites the same limitations as rejected claim 2 above.

11.	Claim(s) 4-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran as applied to claims 1 and 11 above, and further in view of DeAnn et al. (US Pub. No. 2015/0169302 A1 – IDS filed on 05/16/2022– herein after DeAnn).

Regarding claim 4, the method of claim 1, 
DeAnn discloses
wherein the generating the intermediate code comprises accessing a library to generate specialized code for the respective target hardware nodes (a code fragment (In the code generation phase, the code generator module 18 generates the source code and either byte code or machine code for the specified target types. The Code Generator accesses class libraries or executables 21,22, 23 which are provided per target type - See paragraph [0139]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use DeAnn’s teaching into Sankaran’s invention because incorporating DeAnn’s teaching would enhance Sankaran to enable to generate the source code either byte code or machine code for the specified target types.  The code generator accesses class libraries or executables which are provided per target type as suggested by DeAnna (paragraph [0139]).

Regarding claim 5, the method of claim 4, 
DeAnn discloses
wherein the library comprises a generic library, an architecture- optimized library, and a part-specific library (For each node type of the application node connectivity table 58, the generate source code module 16 generates code for the node type using the application class library or executable library 21,22, 23 for that node type- See paragraphs [0139,0143]). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use DeAnn’s teaching into Sankaran’s invention because incorporating DeAnn’s teaching would enhance Sankaran to enable to generate the source code module that generates code for the node type using the application class library as suggested by DeAnna (paragraph [0140]).
Regarding claim 19, recites the same limitations as rejected claim 4 above.
Regarding claim 20, recites the same limitations as rejected claim 5 above.

12.	Claim(s) 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran as applied to claims 1 and 16 respectively above, and further in view of Nogin et al. (US Pub. No. 2020/0034539 A1 – IDS filed on 5/16/2022 – herein after Nogin).

Regarding claim 6, the method of claim 1, 
Nogin discloses 
wherein the generating the serialization code (Fig. 3) comprises: 
detecting a message type being provided between the respective communication interface (the communications code generator 306 consumes message specs which describe the types of messages to be handled by the gateway and any further information (e.g., filtering rules). It then produces, via string processing methods (as clearly understood by those skilled in the art), (de)serialization and filtering code - See paragraph [0051] and Fig. 3); and 
determining a serialization strategy for the message type according to security requirements for the respective communication interface and a channel configuration of the respective communication interface (Trusted Build is able to synthesize additional code from AADL specs, such as C structures corresponding to AADL message types. Therefore, the entry-point to the code generation process was in large part the AADL level (as indicated above). An example implementation is depicted in FIG. 4, which provides a schematic illustration of the procedure. As shown, the Trusted Build is 401 used to generate the CAmkES code 402, after which a CAmkES tool 403 generates the seL4 code 404 - See paragraph [0056]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Nogin’s teaching into Sankaran’s invention because incorporating Nogin’s teaching would enhance Sankaran to enable to communicate with a trusted system component that parses message packets and forwards them to further processes as suggested by Nogin (paragraph [0048]).

Regarding claim 14, recites the same limitations as rejected claim 6 above.
Regarding claim 15, recites the same limitations as rejected claim 6 above.

13.	Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (US Pub. No. 2019/0347125 A1 (WO 2018/125250 A1) – IDS filed on 05/16/2022) in view of Allen (US Patent No. 9,448,820 B1 – herein after Allen).

Regarding claim 8. 
Sankaran discloses
A computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to: 
consume an application specification associated with a plurality of devices provided in a network environment as a consumed application specification (Dedicated work queues store descriptors for a single application while shared work queues store descriptors submitted by multiple applications. A hardware interface/arbiter dispatches descriptors from the work queues to the accelerator processing engines in accordance with a specified arbitration policy (e.g., based on the processing requirements of each application and QoS/fairness policies) – See paragraph [0160]); 
identify independent components in the network by identifying message-passing boundaries [between code paths] as identified independent components (Low Latency: For some offload usages, the latency of the offload operation (both dispatching of the task to the accelerator and the accelerator acting on it) is critical. An example of this usage is low-latency message-passing constructs including remote get, put and atomic operations across a host fabric – See paragraph [0686]. Although dedicated mode does not share of a single DWQ by multiple clients/applications, a DSA device can be configured to have multiple DWQs and each of the DWQs can be independently assigned to clients. In addition, DWQs can be configured to have the same or different QoS levels to provided different performance levels for different clients/applications.  Usage is low-latency message-passing constructs including remote get, put and atomic operations across a host fabric – See paragraphs [0491, 0686 and 0898]).
map the consumed application specification to the identified independent components by leveraging one or more code libraries (the OS schedules and causes threads to be processed utilizing a heterogeneous scheduler (such as, e.g. heterogeneous schedulers 101, 301). The heterogeneous scheduler then maps code fragments of each thread, dynamically and transparently (e.g., to a user and/or an OS), to the most suitable type of processing element, thereby potentially avoiding the need to build hardware for legacy architecture features, and potentially, the need to expose details of the microarchitecture to the system programmer or the OS– See paragraph [0228]),
encode one more objects of the consumed application specification for a target communication channel by detecting message types that may traverse each channel from one target node to another (a heterogeneous scheduler may include one or more converters to process received code fragments and generate corresponding native encodings for the target processing elements. For example, the heterogeneous scheduler may include a translator to convert machine code of a first type into machine code of a second type and/or a just-in-time compiler to convert an intermediate representation to a format native to the target processing element.  The data of the first thread is moved from the first type of memory to a second type memory.  Based on detected data dependencies instruction type, and/or control flow instructions.  Message types – See paragraph [0178, 0186, 0239, 0381, 0412, 0416 and 0426]);
transform the consumed application specification into a format suitable for a target node (the heterogeneous scheduler 101 translates or interprets the received code fragment or a portion thereof into a format corresponding to the selected type of processing element – See paragraphs [0162 and 0186]).
Sankaran does not disclose
identifying message-passing boundaries between code paths.
Allen discloses
identify independent components in the network by identifying message-passing boundaries between code paths as identified independent components (Operation 704 illustrates that the application program is divided into a plurality of independently executable components. In some embodiments, the dividing may be performed on in accordance with one or more determinism policies. Additionally, the executable components may be separately executable as independent processes. Distributed applications that may exhibit non-determinism and distributed message passing may create numerous variant code paths that can grow exponentially in terms of the number of program statements. Traditional analysis may thus be infeasible to complete in a reasonable amount of time and within reasonable cost constraints – col. 12, lines 17-32; col. 13, lines 62-67; col. 14, lines 1-47 and col. 18, lines 45-59).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Allen’s teaching into Sankaran’s invention because incorporating Allen’s teaching would enhance Sankaran to enable to examine many or all code paths of the application as suggested by Allen (col. 12, lines 17-32 and col. 18, lines 45-59).

Regarding claim 10, the computer program of claim 8, 
Sankaran discloses
wherein the code library comprises one of a generic library, an architecture-optimized library, and a part-specific library (the code fragment may be in the form of any number of source code representations, including, for example, machine code, an intermediate representation, bytecode, text based code (e.g., assembly code, source code of a high-level language such as C++), etc. - See paragraph [0162], One implementation of the accelerator 6900 can be programmed through a software library. Such library prepares the matrix data in memory, sets control registers in the accelerator 6900 with information about the computation (e.g., computation type, memory pointer to matrix data), and starts the accelerator - See paragraph [0905]).

14.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran and Allen as applied to claim 8 above, and further in view of Nogin et al. (US Pub. No. 2020/0034539 A1 – IDS filed on 05/16/2022 – herein after Nogin).

Regarding claim 9, the computer program of claim 8, 
Nogin discloses 
wherein the encoding of the one of more objects further comprises encoding the consumed application specification according to a determined security need for the communication channel (the translated data includes system architecture code, glue code relevant artifacts, and message specifications - See paragraphs [0007-0008]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Nogin’s teaching into Sankaran’s and Allen’s inventions because incorporating Nogin’s teaching would enhance Sankaran and Allen to enable to encode network gateway code as suggested by Nogin (paragraph [0007]).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Warila et al. (US Pub. No. 2008/0313282 A1) discloses SimpleOS will support message handlers written in native code. These handlers comprise one of the four programming modes available from within SimpleOS. In this case, information inside of the message descriptor will indicate runtime dispatch information. The client-local runtime handler will have access to the superstructure from an API provided by SimpleO – See paragraphs [0276, 0277 and 0280].
Anke et al. (CN 101320336 B) discloses Deployment plans, to service execution environments, of component services associated with a composite service associated with an analysis of data generated by one or more data sources, may be determined; the composite service includes an ordering of execution of the associated component services for the analysis of the data – See Abstract and specification).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192